                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                :             CRIMINAL ACTION
                                        :
             v.                         :
                                        :
CARLOS MORALES PIZARRO                  :             NO. 18-44-1

                               MEMORANDUM

Bartle, J.                                            November 10, 2020

          The Court has before it the petition of defendant

Carlos Morales Pizarro for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A).

                                    I

          On April 11, 2018, defendant pleaded guilty to an

indictment charging him with one count of possession with intent

to distribute 40 grams or more of fentanyl in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(B)(iv).           On December 17, 2018,

this Court sentenced defendant to 60 months imprisonment to be

followed by 4 years of supervised release.           Defendant is

currently serving his sentence at the Federal Correctional

Institution Moshannon Valley (“FCI Moshannon”) in Philipsburg,

Pennsylvania with an estimated release date of April 14, 2022.

          On September 8, 2020, defendant submitted a pro se

motion for compassionate release.           On September 22, 2020,

counsel filed a subsequent motion for compassionate release on




                                    1
behalf of defendant.   The Government thereafter filed its

response to defendant’s motion.

                                  II

         Defendant’s motion for compassionate release relies on

§ 3582(c)(1)(A) as recently amended by the First Step Act.   It

provides, in relevant part:

         The court may not modify a term of imprisonment once
         it has been imposed except that—
         (1)    in any case—
               (A)   the court, upon motion of the
               Director of the Bureau of Prisons, or
               upon motion of the defendant after the
               defendant has fully exhausted all
               administrative rights to appeal a
               failure of the Bureau of Prisons to
               bring a motion on the defendant’s behalf
               or the lapse of 30 days from the receipt
               of such a request by the warden of the
               defendant’s facility, whichever is
               earlier, may reduce the term of
               imprisonment (and may impose a term of
               probation or supervised release with or
               without conditions that does not exceed
               the unserved portion of the original
               term of imprisonment), after considering
               the factors set forth in section 3553(a)
               to the extent that they are applicable,
               if it finds that—
                     (i) extraordinary and compelling
                     reasons warrant such a reduction
                     . . .

               and that such reduction is consistent
               with applicable policy statements issued
               by the Sentencing Commission.


          Defendant has exhausted his administrative remedies.

Therefore, the Court turns to the elements that a defendant must



                                  2
meet under § 3582(c)(1)(A)(i) to obtain a reduction in sentence.

This section provides that a court may order compassionate

release for “extraordinary and compelling reasons” but only if

the reduction in sentence is “consistent with applicable policy

statements of the Sentencing Commission.”

            Congress has also enacted 28 U.S.C. § 994(t) which

provides:

            The Commission, in promulgating general
            policy statements regarding the sentencing
            modification provisions in section
            3582(c)(1)(A) of title 18, shall describe
            what should be considered extraordinary and
            compelling reasons for sentence reduction,
            including the criteria to be applied and a
            list of specific examples. Rehabilitation of
            the defendant alone shall not be considered
            an extraordinary and compelling reason.

The application note 1(A) of section 1B1.13 of the Sentencing

Guidelines explains that “extraordinary and compelling reasons”

exist where the defendant is:    (1) “suffering from a terminal

illness” including among others “advanced dementia;” (2)

“suffering from a serious physical or medical condition;” (3)

“suffering from a serious functional or cognitive impairment;”

or (4) “experiencing deteriorating physical or mental health

because of the aging process.”    The latter three grounds also

require that the impairment “substantially diminishes the

ability of the defendant to provide self-care within the




                                  3
environment of a correctional facility and from which he or she

is not expected to recover.”

                                III

           Defendant asserts that compassionate release should be

granted because of his pre-existing medical conditions of Type 2

diabetes, hypertension, and high cholesterol which “place him at

high risk of severe illness or death if he contracts COVID-19.”

Defendant claims that his medical records from February, March,

and May 2020 all indicate that his diabetes was “uncontrolled,”

though he notes that his blood glucose levels had stabilized in

August 2020.   In support of his motion, defendant avers that he:

has served thirty-two months of his sixty-month sentence for a

non-violent offense; will not be a danger to the community; and

will be deported to a stable home in the Dominican Republic upon

release.   With respect to the pandemic, defendant provides

extensive information about the potential dangers to those in

prison facilities and the current rates of infection and testing

in federal prisons.

           The Government concedes that defendant’s Type 2

diabetes is a serious medical condition since it increases the

risk of a more serious case of COVID-19 according to the Center

for Disease Control and Prevention (“CDC”).   It argues, however,

that defendant’s medical records show that in July 2020 his

diabetes was in “good” control and is being successfully treated


                                 4
with medication and with dietary counseling.   The Government

notes that high cholesterol is not a high-risk factor and that

hypertension may increase risk from COVID-19, but the CDC is not

conclusive on whether it increases the risk of serious cases of

COVID-19.    Additionally, the Government contends that FCI

Moshannon is engaged in rigorous protocols to stop the spread of

COVID-19 and that the Bureau of Prisons has not reported one

positive case of COVID-19 among any of the inmates at FCI

Moshannon.

            Despite defendant’s medical condition, the Government

argues that defendant should not be entitled to relief since

there are other pertinent § 3553(a) factors at issue in this

case.   Specifically, the Government maintains that defendant

continues to present a danger to the community due to the

quantity of fentanyl-laced heroin he pleaded guilty to

distributing.   The Government disputes defendant’s proposed

living plan because it alleges that defendant has used a number

of aliases, dates of birth, and social security numbers

throughout his lifetime to avoid detection and would likely

attempt to re-enter the country after deportation using an

assumed name.   The Government also notes that releasing

defendant to immigration facilities for deportation will likely

increase his risk of contracting COVID-19.




                                  5
           The Court is, of course, mindful of the devastating

worldwide pandemic and the special dangers the highly contagious

coronavirus poses for the defendant and all others in prison.

However, the COVID-19 pandemic does not warrant the release of

every federal prisoner with health conditions that make them

more susceptible to the disease.       See United States v. Roeder,

2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020).      The Bureau of

Prisons, including FCI Moshannon, has in place protocols to deal

with this disease and the Attorney General has issued two

directives to the Bureau of Prisons concerning early release of

inmates.   It has also been reported to the Court that no cases

of coronavirus in any of the inmates have appeared so far at FCI

Moshannon where defendant is detained.

           Although the Court acknowledges that defendant has

Type 2 diabetes, which the CDC recognizes as a risk factor for

more serious cases of COVID-19, the Court’s analysis does not

end there.   Section 3582(c)(1)(A) requires the Court to consider

the “factors set forth in section 3553(a) to the extent they are

applicable” before the Court may reduce his sentence.       These

factors include the need to:   “reflect the nature and

circumstances of the offense and the history and characteristics

of the defendant;” “reflect the seriousness of the offense;”

“promote respect of the law;” and “afford adequate deterrence to

criminal conduct.”


                                   6
           In this regard, defendant avers that: “there was no

evidence of violence” associated with his charge and plea, he

did not carry or possess a firearm at the time of the offense,

he is not the leader of a drug organization, and his criminal

history is a Category 1.    Defendant claims, and the Government

agrees, that he has not committed any disciplinary infractions

while incarcerated.   In addition, defendant argues that a

“sentence of time served also sufficiently serves the objectives

of deterrence and protection, and it provides just punishment.”

           While the court accepts defendant’s representation

that he has stayed out of trouble in prison and that his

underlying offense was not one of violence, these factors alone

do not allow for his release.    Under 28 U.S.C. § 994(t),

Congress has made it clear: “[r]ehabilitation of the defendant

alone shall not be considered an extraordinary and compelling

reason” for compassionate release.    In any event, his

rehabilitation does not outweigh other § 3553(a) factors which

support the need for him to serve the sentence imposed.

           The Court cannot ignore the seriousness of defendant’s

offense.   As previously noted, defendant pleaded guilty to

dealing a large quantity of heroin and fentanyl.    This crime is

of a serious nature, and defendant still has nearly half of his

sentence left to serve.    Additionally, defendant has given false

names and dates of birth to the authorities on multiple


                                  7
occasions and has already illegally re-entered the country

following a previous deportation.      Releasing defendant now would

not appropriately reflect the nature and circumstances of his

offenses, promote just punishment, or afford adequate deterrence

to criminal conduct.   See § 3553(a).

         The Court, taking all the relevant facts into account,

finds that Carlos Morales Pizarro has not established

extraordinary and compelling reasons that warrant his

entitlement to compassionate release.      Accordingly, the Court

will deny the petition of defendant for compassionate release

under 18 U.S.C. § 3582(c)(1)(A).




                                   8
